Citation Nr: 1025819	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  09-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1953 to August 
1955.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.
 
This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss can not be reasonably 
disassociated from his military service.

2.  The Veteran's tinnitus can not be reasonably disassociated 
from his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issues on appeal herein.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2009).  This is 
so because the Board is taking action favorable to the Veteran by 
granting the issues at hand.  As such, this decision poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for certain diseases, including sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In support of his claims herein, the Veteran contended that he 
was exposed to acoustic trauma from aircraft engine and flight 
line noise during his period of service, which resulted in his 
current hearing loss and tinnitus.  The Veteran is considered 
competent to relate a history of noise exposure during service.  
See 38 C.F.R. § 3.159(a)(2).  Moreover, his service personnel 
records indicate that he served in the 472nd Engineering Aviation 
Battalion, which further corroborates his contentions of 
inservice exposure to aircraft engine and flight line noise.  
Further, there is no reason to doubt the credibility of his 
statements.  Accordingly, the Board concludes that the Veteran 
has a history of noise exposure during service.

In addition, recent audiological examinations establish that the 
Veteran has a current hearing disability.  38 C.F.R. § 3.385.  In 
this regard, the Veteran was afforded a VA examination in April 
2008 and a private audiological examination in September 2008.  
These examinations noted that his auditory threshold is greater 
than 40 decibels in multiple frequencies and that at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater.  His speech recognition scores were also 74 
percent in the right ear and 76 percent in the left ear at the 
April 2008 VA examination using the Maryland CNC Test.  

As for his tinnitus, the Veteran is competent to give evidence 
about what experiences; i.e., he is competent to report that he 
has experienced ringing in his ears.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding veteran competent to testify 
to symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  Moreover, the VA examination in April 
2008 and a private audiological examination in September 2008 
both reflect diagnoses of tinnitus.  

In April 2008, a VA audiological examination was conducted.  The 
examination report noted the Veteran's history of tinnitus for 
approximately 40 years.  It also noted the Veteran's high risk 
noise exposure during service from aircraft engines in close 
proximity for approximately 18 months.  The report concluded with 
a diagnosis of mild to severe sensoriuneural hearing loss in the 
right ear and mild to moderately severe sensorineural hearing 
loss in the left ear.  The VA examiner opined that the Veteran's 
hearing loss and tinnitus were "less likely as not (less than 
50/50 probability) caused by or a result of acoustic trauma."  
In support of this opinion, the VA examiner noted:

Acquiring hearing loss under these 
conditions more likely than not would only 
affect his hearing across the high 
frequency range.  This is reasonable as the 
inner ear is initially damaged from high 
risk noise in the 3-6k Hz region.  His 
present audiogram reveals a low to high 
frequency impairment inconsistent with 
noise exposure acting alone.  This 
impairment is dominated by other factors 
(medical or unidentified hereditary 
influences) as his post military history of 
noise exposure is not considered excessive.  
His claim for tinnitus follows the same 
line of reasoning and was not time locked 
to his military service.  If his exposure 
to high risk noise in the military 
initiated the early signs of a noise 
related impairment and accompanying 
tinnitus, his present condition is however 
dominated by other unidentified medical 
factors.  

In September 2008, an opinion letter was submitted by the 
Veteran's private audiologist.  The letter noted the Veteran's 
reported history of inservice exposure to flight line noise and 
weapons fire.  It also noted the Veteran's history of having 
constant tinnitus which began shortly after his military 
discharge.  An audiological evaluation of the Veteran's condition 
was conducted, and the opinion letter referenced Veteran's 
service personnel and findings from his service enlistment and 
separation examinations.  Based upon this review and examination 
of the Veteran, the private audiologist opined that "it is more 
likely than not" that the Veteran's hearing loss and tinnitus is 
related to his military noise exposure and that it may have 
worsened as a civilian.  In support of this opinion, the private 
audiologist noted that while whisper voice testing was performed 
during service, this type of testing does not reveal frequency 
specific information.  The private audiologist also noted that 
histopathology literature documents that outer hair cell damage 
in the cochlea occurs prior to an individual ever showing a 
threshold shift on an audiogram.  

In October 2009, a VA medical opinion was obtained from R.S., 
Ph.D., Staff Audiologist.  The VA examiner noted that the 
Veteran's claims folder had been reviewed.  The VA examiner then 
opined that the Veteran's hearing loss and tinnitus were "less 
likely as not" related to his acoustic trauma during service.  
In support of this opinion, the VA examiner noted that the 
Institute of Medicine had recently issued a report on noise 
exposure in the military which concluded that, based on current 
knowledge, noise-induced hearing loss occurs immediately, and 
that there is no scientific support for delayed onset after the 
exposure event.  In addressing the findings of the private 
audiologist, the VA examiner noted that the opinion provided by 
the private audiologist was done without review of the claims 
folder, and that "[i]t is not within an audiologists scope of 
practice to give a specific medical diagnosis for hearing loss."  

In March 2010, the Director of the VA Compensation and Pension 
Service observed in Training Letter 10-02 that whispered voice 
tests are notoriously subjective, inaccurate, and insensitive to 
the types of hearing loss most commonly associated with noise 
exposure.  Also see M21-1MR at III.iv.4.B.12.b.  The letter also 
noted that sensorineural hearing loss is the most common cause of 
tinnitus, but commented that the etiology of tinnitus often 
cannot be identified.  Other known causes were listed, including 
Meniere's disease, a head injury, hypertension, medications, and 
dental disorders.  

In reviewing the conflicting medical opinions of record, the 
Board notes that the Veteran has reported a competent and 
credible history of inservice noise exposure, which is supported 
by his service personnel records.  Moreover, both the April 2008 
VA audiological examination report and the September 2008 private 
audiologist's opinion letter agree that the Veteran was exposed 
to inservice acoustical trauma, and also that he had at a 
maximum, non-excessive post service noise exposure.

The law does not require evidence of a hearing disability in 
service.  Instead, there need only be a basis for attributing the 
current disorder to an injury in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).

The September 2008 private audiologist did not indicate that the 
Veteran's entire claims file reviewed.  However, it is shown that 
the Veteran had recently been given a copy of his claims folder 
by the RO for the stated purpose of taking "those records to his 
private audiologist for an opinion."  Moreover, the opinion 
letter submitted by the private audiologist specifically referred 
to the Veteran's military documentation, as well as findings on 
his enlistment and separation examinations.  Moreover, as 
discussed above, the Veteran's reported history of noise exposure 
in the military is competent and credible.  As such, the private 
audiologist's opinion is based on a substantiated event.  In 
addition, the private audiologist cited to medical literature in 
support of the opinion provided.  Thus, the opinion provided by 
the private audiologist is both probative and persuasive.

As for the April 2008 VA medical opinion, the Board finds the 
probative value of the opinion reached therein to be challenged 
by a statement offered in support of that opinion.  Specifically, 
the examination report indicated that, "[the Veteran's] present 
audiogram reveals a low to high frequency impairment inconsistent 
with noise exposure acting alone."  This statement does not 
eliminate that the Veteran's inservice noise exposure contributed 
to his present condition.

As for the October 2009 VA medical opinion, the VA examiner noted 
that the opinion provided by the private audiologist was done 
without review of the claims folder.  While the actual claims 
folder may not have been review, the private audiologist did have 
access to the pertinent information of record.  As noted above, 
the private audiologist referred to the Veteran's military 
documentation, and specifically referenced findings on the 
Veteran's entrance and separation examinations.  Moreover, as 
noted above, the Veteran had only days before been given a copy 
of his claims folder by the RO for the stated purpose of taking 
"those records to his private audiologist for an opinion."  In 
addition, the October 2009 VA examiner stated that, "[i]t was 
not within an audiologist scope of practice to give a specific 
medical diagnosis for hearing loss.  We can determine the general 
type and specific degree of hearing loss."  Of interest, all of 
the medical opinions herein were provided by audiologists. 

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend to 
medical evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, and 
the medical conclusion reached; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on the foregoing, there is at least an approximate balance 
of positive and negative evidence regarding the issues at hand, 
and the evidence raises at least a reasonable doubt as to whether 
the Veteran's current bilateral hearing loss and tinnitus were 
incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, to the extent that there is any reasonable doubt, 
that doubt will be resolved in the Veteran's favor, and 
therefore, service connection for bilateral hearing loss and 
tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


